DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action.
Applicant’s election without traverse of claims 1-18 in the reply filed on 03/30/2020 is acknowledged. 
Claims 1-18 have been examined in this application. Claims 19-20 are withdrawn. 
The information disclosure statement filed on 03/30/2020 has been considered. 


Claim Objections
Claims 1 and 10 are recite in the pre-amble “combining tangible currency and digital money in a retail transaction.” However, the claims never perform said combining of the two difference currencies.
Claims 2-18 contain various typographical errors. Such errors include, spelling of blockchain as “block chain,” and “encrypting the unique transaction code with key assigned.” 
Claim 10 does not recite the proper Beauregard language (i.e. POS device comprising… and a memory storing instructions, when executed by a processor, causes the processor to perform operations comprising…). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, and 10 are directed to a method and a device for “combining tangible currency and digital money in a retail transaction… receiving, at a point of sale (POS) electronic device, a purchase price for a transaction and a value of cash received from a purchaser; determining an amount of change as the difference between the value of cash received and the purchase price; and creating a self-authenticating transaction record of the amount of change for storage in an electronic petty cash account on a user electronic device of the purchaser, wherein the self-authenticating transaction record and the electronic petty cash account are not associated with any particular person.
Emphasis added. 
Because the claims clearly recite a user having to provide cash and a user device being used to store a record of the amount of change, it is not known how the “record and the electronic petty cash account are not associated with any particular person.”
On the contrary, the account must be associated with the user in order to avoid fraudulent use of such a claimed account that is NOT associated with any particular person. As a result, it is not known to one of ordinary skill in the art how such account and record can be created yet not tied to any individual. 
Amending the claims to remove the wherein would overcome the rejection given proper support in the Specification. 
All dependent claims are rejected for mere dependence on the rejected claims. 
Per claims 4 and 13, the claims recite “wherein creating the self-authenticating transaction record comprises creating block chain protected crypto currency transaction.” It is not known how the POS can perform the claimed limitation. The Specification fails to disclose how the POS perform the claimed limitation.
Per claims 5, and 14, the claims recite “determining that the amount of change is a negative value; authenticating a balance in the electronic petty cash account sufficient to cover the negative value based on authenticating one or more unique transaction codes; and creating the self-authenticating transaction record that debits the electronic petty cash account to satisfy the negative value.”
It is not known how the claim limitations can be carried out if claims 1 and 10 already recited that the transaction took place and was completed; a transaction record was created and stored. The Specification does not provide support for multiple transaction occurring at the same time.
In order to overcome the rejection, the claims at issue can be amended to recite that wherein creating the self-authenticating transaction record comprises debiting the electronic petty cash account…
Per claims 6-7, and 15-16, the claims recite:
	“The method of claim 2, wherein identifying the application executed on the user electronic device comprises scanning an authenticating code generated by the user electronic device on a selected one of: (i) a display of the user electronic device comprising a mobile electronic device; and (ii) a printed substrate.”
	And 
	“The method of claim 2, wherein identifying the application executed on the user electronic device comprises communicating with a selected one of: (i) a personal access network (PAN) interface; and (ii) near-field communication interface of the user electronic device.”
	Per claims 6 and 15, the claims from which these claims depend never identify the application, instead claims 2 and 11 are directed to identifying “the electronic petty cash account.”
	Second, claims 6 and 15 require scanning of a code that was generated by the user device which generated the code. If the device generates the code it is not known how it can also scan the same code it generated. 
	As a result of the above, the claims are rejected because there is no support in the Specification for how such claims are to be carried out. 

	Per claims 7 and 16, the claims are rejected under the same rational as above; wherein it is not known how the same user device can communicate with itself using the listed one of communication methods. 
Per claim 9, the claim recites “wherein receiving, at the POS electronic device, the purchase price for a transaction and the value of cash received from the purchaser comprises, by an automated currency counting machine: receiving currency; counting the currency; and identifying the purchase price as a fee for converting the currency into a consolidated form.”
The Specification discloses that the electronic device 200 can perform the functions of POS device 114 or user device 104. The Specification also defines the types of devices that device 200 can be, which include “a system, device, subscriber unit, subscriber station, mobile station (MS), mobile, mobile device, remote station, remote terminal, user terminal, terminal, user agent, user device, cellular telephone, a satellite phone, a cordless telephone, a Session Initiation Protocol (SIP) phone, a wireless local loop (WLL) station, a personal digital assistant (PDA), a handheld device having wireless connection capability, a computing device, or other processing devices connected to a wireless modem.”
The Specification later recites that the “electronic device 200 is an automated currency counting machine that receives and counts currency 276 in a currency counting subsystem 278 and identifies the purchase price as a fee for converting the currency 276 into a consolidated form.”
Based on the above, the Specification clearly outlines that the POS machine and the automated currency counting machine (ACCM) are different entities / devices. Therefore, it is not known how the POS and the ACCM can receive the claimed purchase price and the value of cash from a user and also receive currency and count the currency and perform the conversion of currency. The Specification fails to provide support for how the POS and the ACCM are able to carry out claim 9. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Per claim 1, the claims recite “a retail transaction,” “a transaction,” and “a self-authenticating transaction record.” 
	It is not clear whether at least the “a retail transaction,” and “a transaction” are the same transaction or different transactions. 
	To overcome the rejection, claim 1 could be amended to recite “the retail transaction.” 
	For purposes of examination, any teaching of a single transaction will be determined as reading on all the claimed transactions. 
	All dependent claims are rejected for at least mere dependence on the rejected claim. 

Claims 2-18 are also rejected under the same rational as above. Because claims 1 and 10 are directed to a single transaction and storing a remaining rounded up value of the transaction in a account, all of the other transactions recited in claims 2-9 and 11-18 result in the claims being indefinite. It is not clear how the additional recited transactions in claims 2-9 and 11-18 relate to the single transaction claimed in claims 1 and 10. If the transactions in claims 2-9 and 11-18 are related to the single transaction claimed in claims 1 and 10, then the claims must be amended in a way to tie the various transactions to the single executed transaction. 
	For purposes of examination, any teaching of a transaction being carried out that results in a remaining change value that is stored in a account will be determined as reading on all other transactions claimed. 

Per claims 2, 6-7, 11, and 15-16, the claims recite “the application.” There is insufficient antecedent basis for this limitation in the claims. 

Per claim 9, the claim is dependent from claim 1 and recites “wherein receiving, at the POS electronic device, the purchase price for a transaction and the value of cash received from the purchaser comprises, by an automated currency counting machine: receiving currency; counting the currency; and identifying the purchase price as a fee for converting the currency into a consolidated form.”
The claim contains various indefiniteness issues. First, the claims recites that the POS device receives (1) purchase price for a transaction and (2) value of cash received from a user. The claim then recites that an automated currency counting machine (ACCM) also receives items (1) and (2) when applying the broadest reasonable interpretation. As a result of this interpretation, wherein both the POS and the ACCM received items (1) and (2), the claim becomes indefinite because it is not clear whether the POS and the ACCM are the same entity or different entities. 
Also, because claim 9 depends from claim 1, which already recites receiving by the POS value cash from a user, item (2), it is not clear what “currency” is being received by the ACCM. By interpreting that the ACCM and the POS are the same entity, it is not clear whether the received “currency” in claim 9 is post the value cash received in claim 1 and post the execution of the claimed transaction in claim 1 or whether the received “currency” is somehow tied to the received cash and the same transaction recited in claim 1.
It is also not clear what is meant by converting the currency into a “consolidated form.” 
As noted above, the claim contains various issues, which result in the claim being indefinite. 
Any teaching of funds received from a user and performance of a type of currency conversion will be determined as reading on the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-18 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of storing in an account of a user a balance from a transaction without significantly more.
The abstract idea is categorized under certain methods of organizing human activity, for example, fundamental economic principles, and commercial or legal interactions including agreements in the form of contracts and business relations. The settlement of a transaction and storing a remaining value of the transaction in an account highlights fundamental economic principles such as those identified above. 
Claim 1, for instance recites, in pertinent part:
A method of combining tangible currency and digital money in a retail transaction, the method comprising: 
receiving…, a purchase price for a transaction and a value of cash received from a purchaser;
determining an amount of change as the difference between the value of cash received and the purchase price; and 
creating a self-authenticating transaction record of the amount of change for storage in an electronic petty cash account, wherein the self-authenticating transaction record and the electronic petty cash account are not associated with any particular person.
The judicial exception is not integrated into a practical application. Claims 1, and 10 recite the following additional elements: point of sale device, electronic device of the purchaser, output device, controller, processor, and code.
The additional elements are recited at a high level of generality and merely automate or execute the abstract idea. Each of the additional elements / limitations in combination are no more than mere instructions to apply the exception using generic computer components, which perform functions of receiving and sending data and recording / storing data. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims include additional elements such as various application, unique transaction code, encrypting the code with key, creating blockchain protected crypto currency transaction, authentication code, and a bar-code. However, the additional elements fail to integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.

Prior Art
The claims are mainly directed to generating a balance based on the difference between the price of a transaction and the amount of change to, for instance, the nearest whole dollar amount of the price of the transaction. The difference generated is then stored in an account on a user device. The account however, does not belong to the user.
The references cited provide more than enough support for calculating a difference between purchase price values and a rounded up or rounded down value based on the purchase price. The difference in the values results, mostly in the user somewhat overpaying based on the total purchase price. The excess funds used are then stored in an account of a user. In some references, the funds are allocated in an investment account for the user. In other embodiments, the funds are merely stored in the user account, which the user can later use.
See U.S. Patent Application Publication 2017/0286929 to Bodman et al. which highlights the above teachings. 
Also, see U.S. Patent Application Publication 2020/0193528 to LeBrun. 

Both references also include teachings directed to using encryption methods to encrypt transaction data and also the stored transaction difference value. 
The references also include teachings directed to the use of Blockchain technology to generate a blockchain proof of the storage of the generated value difference. 

Based on the above, the references fail to teach that the generated value difference is not associated with any particular person. In other words, the account containing the value is a communal account not tied to the user carrying out the transaction that resulted in the difference value being generated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685